Clayton, J.
As to the first proposition, the plaintiffs in error practically concede their position is not tenable. Act Cong. March 2, 1895, providing for the allotment of lands of the Quapaws (chapter 188, 28 Stat. 907), uses the following language: “That said allotments shall be inalienable for a period of 25 years from and after the date of said patents.” The patents issued to the original allottees in this case in the year 1896 contain the following limitations: “But with the stipulation and limitation contained in the aforesaid act, that the land embraced in this patent shall be inalienable for the period of twentjr-five years from and after the date hereof.” In the case of Moore vs Girten, 5 Ind. Ter. 384, 82 S. W. 848, this court held the lands of the Quapaws were inalienable for 25 years after date of patent, and we see no reason for changing our holding in this respect. The language of the act is plain. The language of the patent is plainer. The act provides that the “allotment” shall be inalienable, while the patent provides that the “land embraced in this patent” shall be inalienable, etc. After the death of the allottee, the land might cease to be an “allotment,” but the patent limits the alienation of the land for 25 years.
But a more serious question is presented by the second contention of plaintiffs in error. It is that a judgment of a domestic court cannot be collaterally attacked because of an erroneous construction of the law. And this proposition must lie conceded to be correct. We held at our last term, in the case of Tootle - s McClellan (not yet officially published) 103 S. W. 766, that the judgment of a sister state could not be attacked collaterally because of error of law. This can only be done for want of jurisdiction of the subject-matter or person. In this case the ancestors of the defendant in error had, prior to their death, attempted to convey, by warranty deed, all their right, title, and interest in the lands in controversy. Subsequent to the execution of the.deeds a question arose *715betAA’een them and their grantee as to the validity of the deeds, and as to their right to convey. Suits were instituted in courts haAÚng jurisdiction of the subject-matter and of the person to determine these issues. There is no proof whatever in the record, although suggested in the brief, that these suits were collusive or fraudulent. And the judgments of the courts therein must be given all the weight to which they are entitled as Adalid, final judgments. An erroneous construction of the lav- will not render a judgment void in a collateral attack; for. if the court rendering the judgment had the power to pass upon the particular statute or law, its decision is final unless appealed from. Van Fleet, Collat. Attack, 89; Dugan vs Mayor, etc., 70 Md. 1, 16 Atl. 501; 1 Van Fleet. Former Adjud. 138; Freeman, Judg. 135; Black, Judg. 261. It being clear, then, that the court had jurisdiction, and that its finding, as between the parties and privies, is a final adjudication of the Avhole matter, it becomes important to consider Avhat the finding of the court Avas.
The judgment entered in those cases AA-as that the plaintiff has a “full and complete right to transfer and convey said lands, to the extent of his interest therein, and that lie is a competent person to make deed conveying the same,” and that “he release to the said Goodrum any and all claim that lie may have to the undivided one-half interest,” etc. From a careful reading of the judgments, it AA’ill be noticed 'that, Avliile it may be true that the court, rendering them intended to hold that Ollie Plvlor and John .Medicine could convey to Goodrum the fee simple title to the lands in controversy, it nevertheless is true that the judgments do not go this far. Tlie courts both found that the plaintiffs had “full and complete right to conArev said lands to the extent of their interest therein,” and directed that they release any and all claims that they may have, and ordered a conveyance of a “good and valid title,” but the extent of the title conveyed or to be conveyed is not stated. And *716therefore we must hold that the judgments-of the Yinita an Wagoner courts only go to the extent of finding that the plaintifl could and did convey only such title as was permitted by la's to be conveyed. The act of June 7, 1897 (30 St at. 721, c. 3} which was passed prior to the execution of the deeds in eoi: t-roversv here, provided that the allottees of land in the Q,uapa' agency might lease their allotments for the period of thre years. And this leasehold interest was the only interest <: title in the lands that they could convey at the time of th rendition of the judgment,s above referred to. “A deed'whic purports to' convey a greater estate than the grantor has wi be void only as to the excess, and will be construed as a con veyance of that which it was in his power to convey.” 1 Oyc. 657, and cases cited. “Possession under an invalid .con veyance or contract of sale; creates a tenancy at will.” Roger vs Hill, 3 Ind. Ter. 562, 64 S. W. 536. And, as the plaintiff in the suits referred to had the right, under the act of Jun 7, 1897, to convey by deed a leasehold interest, which was “good and valid title,” to the extent of that, interest, the judg ments of the courts at Yinita and Wagoner must only be give the effect of adjudicating that such an interest was all tha was conveyed by the attempted warranty deeds. And, a these deeds were executed in 1899, and the. suits in ejectmen were instituted in 1903, the term for which the. leases coul run under the act of Congress, three years, had expired, an the defendant in error could maintain ejectment for the pos session of the premises.
For the reasons above staled, the judgment of the cour below is affirmed.
Girl, C. J., and Townkiond, J., concur.